Citation Nr: 1507611	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the low back.

2.  Entitlement to an initial compensable disability evaluation for eczema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active service from October 2000 to March 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is not currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A claim for an increased rating for low back strain was raised by the Veteran's representative in a January 2015 brief.  This claim is not within the scope of the instant appeal, and the issue has not otherwise been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a higher initial disability evaluation for eczema is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The probative evidence of record shows that arthritis of the low back has not been diagnosed at any point during the pendency of this appeal.  


CONCLUSION OF LAW

The criteria to establish service connection for arthritis of the low back are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in June 2009, which was sent prior to the August 2009 rating decision on appeal.  Any defect in the notice is deemed not prejudicial.  See 38 U.S.C.A. § 5103; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

(1) Duty to Obtain Records

Here, VA has met the duty to assist the Veteran in the development of the claim being decided herein.  Her service treatment records are of record and appear to be complete.  Furthermore, those VA and private treatment records she identified as relevant have been obtained.




(2) Duty to Provide Examination/Opinion

The Veteran has undergone VA examinations, most recently in May 2011, to address the complex medical questions raised by her appeal.  The Board finds that those examinations are adequate to decide the appeal as they provide findings directly responsive to the question of whether arthritis is extant in the low back, which is the material issue of fact central to the outcome of this appeal.  See 38 C.F.R. § 4.85; McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014).  The Board accordingly finds no reason to remand for further examination.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran is seeking service connection for arthritis of the low back.  

As a threshold matter, the Board notes that she has separately filed a claim of service connection for rheumatoid arthritis.  That issue has been independently developed and separately adjudicated by the RO.  At present, the Veteran has not perfected an appeal for that issue.  Accordingly, the Board cannot now take jurisdiction over it.  See 38 U.S.C.A. § 7105.  Moreover, the record on appeal shows that the claimed rheumatoid arthritis is a distinct medical condition from the claimed arthritis of the low back.   The Veteran herself is shown to have understood the distinct nature of the conditions.  For instance, a September 2009 treatment record from her private doctor records the Veteran's own statements distinguishing these complaints.  Moreover, a VA examiner in May 2011 explained that, from a medical standpoint, the two conditions are not the same and required separate evaluations.  In light of this, the Board cannot include rheumatoid arthritis to be within the scope of the instant appeal.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability. In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability existed at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, __ Vet. App. __, 2015 WL 510609, *15 (February 9, 2015); see also Jandreau, 492 F.3d 1376-77. 

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

B.  Discussion

With this background in mind, the claim of service connection for arthritis of the low back must be denied as there is no dispute that this condition has not been diagnosed.  

Importantly, the Veteran's representative wrote in a January 2015 supporting brief that "[u]nfortunately, none of the evidence of records shows the [V]eteran is currently diagnosed with low back arthritis."

Consistent with the representative brief, the medical evidence affirmatively establishes the absence of arthritis in the low back.  For instance, her private primary care doctor noted in June 2006 that she  had low back pain, but not arthritis.  Two VA examinations, in August 2009 and May 2011, respectively, both show no arthritis in the low back.  Finally, X-rays conducted at VA in February 2006 and July 2010 show no indication of arthritis.  

A November 2006 VA X-ray shows scoliosis.  The Board notes that scoliosis is not a finding of arthritis.  Scoliosis is defined as an abnormal lateral and rotational curvature of the vertebral column.  See Stedman's Medical Dictionary (November 2014).  Moreover, the November 2006 X-ray report notes that, in this Veteran's case, the finding of scoliosis "may be within normal limits."  Accordingly, service connection is not warranted on the basis of this finding.  

In summary, service connection cannot be granted because there is no medical finding demonstrating arthritis in the low back.  The Veteran's own statements cannot be considered probative evidence establishing a current diagnosis because arthritis is commonly understood to be a medical finding requiring specific diagnostic testing, such as X-rays.  See, e.g., 38 C.F.R. § 4.71, diagnostic code 5003.  She has not otherwise identified a competent diagnosis of arthritis.  Because a diagnosis of arthritis is otherwise outside the competence of a lay person to observe, the Veteran's own statements cannot constitute probative evidence tending to increase to the likelihood of such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

For these reasons, the evidentiary record does not raise a reasonable doubt to be resolved in the Veteran's favor as to whether she is currently diagnosed with arthritis of the low back.  Because all material issues of fact are not in equipoise, the appeal must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The benefit-of-the-doubt doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for arthritis of the low back is denied.  


REMAND

The issue of entitlement to a higher initial evaluation for eczema must be remanded for issuance of a statement of the case (SOC).  A rating decision granting service connection for this disability was issued in November 2014.  One month later, in December 2014, the Veteran filed a notice of disagreement (NOD).  An SOC has not yet been issued.  Accordingly, the Board must remand the claim to the AOJ with instructions to prepare and issue a SOC.  See 38 C.F.R. § 19.9(c) (2014); 

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case (SOC) addressing the issue of entitlement to a higher initial disability rating for eczema.  The SOC must include (a) a summary of the evidence in the case relating to the issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on the issue and the reasons for such determination.  The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford her an appropriate time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


